Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on February 2, 2021 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM OBJECTIONS
The Office objects to claims 5 and 9 for having the following informalities.
In claim 5, the tense of the verb “display” is incorrect. It should be changed to “wherein the focus area displays an enlarged portion.” Similarly, in claim 9, the tense of the verb “comprise” is incorrect. It should be changed to “comprises.” 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a “computer readable storage medium,” the broadest reasonable interpretation (“BRI”) Ex parte Mewherter, BPAI Appeal No. 2012-7692 (May 8, 2013). Since signals per se do not fall under any of the four statutory categories (i.e., process, machine, manufacture, or composition of matter), they are ineligible for patenting. In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
Claim 14 is therefore rejected under 35 U.S.C. § 101 for covering non-statutory embodiments. See MPEP § 2106.03 (“A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims . . . should be rejected under 35 U.S.C. 101, for at least this reason.”).
The Examiner recommends amending claim 14 by adding the words “non-transitory” in front of “computer readable storage medium” in order to overcome this ground of rejection.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 10 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 10 lacks antecedent basis for “the server device,” rendering the scope of claim 10 indefinite.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
I.	SON DISCLOSES CLAIMS 1–5 AND 10–14.
Claims 1–5 and 10–14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0147498 A1 (“Son”).
Claim 1
Son discloses a method for selecting objects displayed on a remote display, comprising: 
at a user electronic device having one or more processors, at least one memory, user display, and at least one user input device providing user input coordinates and events: 
“Referring to FIG. 1, an electronic device 101 may include a bus 110, a processor 120, a memory 130, an input/output interface 140, a display (e.g., touch screen) 150, and a communication interface 160.” Son ¶ 39. “The input/output interface 140 may forward instructions or data input from a user through an input/output device (e.g., various sensors, such as an acceleration sensor or a gyro sensor, and/or a device such as a keyboard or a touch screen), to the processor 120, the memory 130, or the communication interface 160 through the bus 110. For example, the input/output interface 140 may provide the processor 120 with data on a user’s touch entered on a touch screen.” Son ¶ 61. In addition, the electronic device 101 performs the steps discussed below. See Son ¶ 106.

“According to the various embodiments, an electronic device 101 may display a scene of a part (e.g., a second event) of a first event that is proceeding in an electronic device 102.” Son ¶ 106.
detecting a user interface input coordinate 
“While the first person viewpoint scene is displayed on the display 350, the electronic device 101 may identify a user input for zooming in on a part of the scene displayed on the display 350.” Son ¶ 106. 
and if the user input coordinate is located in the remote display window, displaying a user selection affordance comprising a focus area overlaid over the video stream; 
Responsive to the input, “electronic device 101 may display, on the display 150 thereof, a zoomed-in view of a specified location (e.g., the region 301) in the first person viewpoint scene displayed on the display 350.” Son ¶ 106.
obtaining a position of the focus area in relation to the video stream area; 
“[T]he electronic device 101 may determine a location to zoom in on in the first person viewpoint scene displayed on the display 350 based on the electronic device 101.” Son ¶ 106.
displaying in the focus area a virtual rendering of the remote display corresponding to the area under the focus area; 
Electronic device 101 may then “zoom in on the region 301 corresponding to the determined location.” Son ¶ 106.
receiving a user selection event from the user input device; 
“The electronic device 101 may detect a user input through the display on which a scene corresponding to a proceeding event is displayed.” Son ¶ 116. Specifically, as FIG. 6 illustrates, the aforementioned electronic device is depicted as 
determining the current location of the focus area in relation to the video stream; and if an object is located at the current location of the focus area, selecting the object displayed at the current location of the video stream.
“If an object included in the display 652 of the electronic device 101-2 is selected by a user input, the electronic device 101-2 may generate information indicating the selection of the object, and may transmit the information to the electronic device 102.” Son ¶ 118.
Claim 2
Son discloses the method according to claim 1, 
wherein the focus area is depicted as a virtual sniper scope.
“According to an embodiment, the electronic device 101 may display, on a display 150 thereof, a viewpoint of a device (e.g., a telescopic weapon sight, a telescope, a front weapon sight, etc.) for zooming in or out on a part (e.g., a region 301) of a scene that is being displayed on a display 350 of the electronic device 102.” Son ¶ 106; see also Son FIGS. 3, 4, and 6.
Claim 3
Son discloses the method according to claim 1, 
wherein only part of the remote display is displayed in the remote display window of the electronic device.
“The electronic device 101 may display, on the display 150 thereof, a zoomed-in view of a specified location (e.g., the region 301) in the first person viewpoint scene displayed on the display 350.” Son ¶ 106. In other words, according to FIG. 3, the electronic device 101 displays only the region 301 portion of display 350. See Son FIG. 3.
Claim 4
Son discloses the method according to claim 3, 
wherein the video stream of the remote display can be panned and/or zoomed in the remote display window in the electronic device.
“While the first person viewpoint scene is displayed on the display 350, the electronic device 101 may identify a user input for zooming in on a part of the scene displayed on the display 350.” Son ¶ 106. Responsive to the input, “electronic device 101 may display, on the display 150 thereof, a zoomed-in view of a specified location (e.g., the region 301) in the first person viewpoint scene displayed on the display 350.” Son ¶ 106. 
In addition to the zooming, panning is discussed in paragraphs 123–124.
Claim 5
Son discloses the method according to claim 1, 
wherein the focus area display an enlarged portion of the remote display corresponding to the location of the focus area.
“The electronic device 101, when determining to display the scene of the specified event on the display 150, may determine a part of a scene displayed on the display of the electronic device 102. For example, the electronic device 101 may determine to enlarge (zoom in) and/or reduce (zoom out) a part of a scene displayed on the display of the electronic device 101.” Son ¶ 144. 
Claim 7
Son discloses the method according to claim 1, 
wherein the objects are non-stationary in the video stream.
As mentioned in the rejection of claim 1, the scene that electronic device 101 displays is part of “a first event that is proceeding in an electronic device 102.” Son ¶ 106 (emphasis added). “For example, the electronic devices 101 and 102, while 
As another example, “the electronic device 101 may execute various operations corresponding to an input identified based on a user input detected through the display 150, and may transmit data on the executed operations to the electronic device 102. And, the electronic device 102 may receive the date and may display a changed scene based on the data.” Son ¶ 124.
As yet another example, the objects on the screen move as a consequence of electronic device’s 101 viewpoint: “In response to the rotation 751 detected through the sensor, the electronic device 101 may display a scene in which the controller displayed on the display 150 is rotated leftwards. Likewise, the electronic device 101, when determining rotation 753 thereof through a sensor, may display a scene in which the controller displayed on the display 150 is rotated rightwards.” Son ¶ 123.
Claim 8
Son discloses the method according to claim 1, further comprising a step of 
presenting a reward when an object has been selected.
“If an object included in the display 652 of the electronic device 101-2 is selected by a user input, the electronic device 101-2 may generate information indicating the selection of the object, and may transmit the information to the electronic device 102. And, the electronic device 102 may receive the information, and may change the scene to new scene based on the information.” Son ¶ 118. 
To the extent that Son’s “new scene” might communicate something different from the claimed “reward,” such a difference is not patentable over Son because when “the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” MPEP § 2112.02(III.). With respect to computer inventions, printed matter (also known as “non-functional descriptive material”) fails this test when it is “directed to conveying a message or 
In this case, there is nothing written in claim 8 that functionally links the claimed “reward” to the claimed computer system (other than rote display thereof), and therefore, since the only difference between the claimed reward and Son’s new scene is the intended message or meaning to be conveyed to a human reader, Son’s “new scene” anticipates claim 8.
Claim 9
Son discloses the method according to claim 8, 
wherein presenting the reward comprise changing the symbol of the object.
“If an object included in the display 652 of the electronic device 101-2 is selected by a user input, the electronic device 101-2 may generate information indicating the selection of the object, and may transmit the information to the electronic device 102. And, the electronic device 102 may receive the information, and may change the scene to new scene based on the information.” Son ¶ 118. 
Claim 10
Son discloses the method according to claim 1, further comprising 
receiving information about all objects on the remote screen from the server device.
“Synchronization between the various display and input devices may be executed by maintaining an application-state primarily on one of the devices as a centralized device (ex: the first electronic device or the second electronic device), and transmitting display information from the centralized device to at least one external device. The display information may include actual rendered scenes, or include information on the game-state such that external device may render display screens for the application with local processing.” Son ¶ 142.

Claim 11
Son discloses the method according to claim 10, 
wherein the information about all objects comprise at least one of position, type of object, and reward associated with the object.
Son at least discloses that the information includes position or type of object: “The electronic device 103 may simulate a zoom function with a telescopic sight mounted on a rifle based on a user input. Here, the respective devices (e.g., the electronic device 101 and the electronic device 103) may independently, respective of one another, determine and/or display scenes during zoom in on the first sub-display 150 of the electronic device 101 and on the second sub-display 451 of the electronic device 103. That is, they each display different zoom-in screens according to orientation of the respective virtual in-game weapons represented by device 101 and 103.” Son ¶ 110.
Claim 12
Son discloses the method according to claim 1, further comprising steps in the user electronic device of 
analysing the video stream, 
“According to the various embodiments, an electronic device 101 may synchronize a location (or coordinates) displayed on a display 150 thereof with a location on a display 950 of an electronic device 102 that corresponds to a scene displayed on the display 150 of the electronic device 101.” Son ¶ 132.

“The electronic device 101 may identify the periphery region of the display 950 in the electronic device 102 as a reference for synchronizing the location of a scene displayed on a display of each electronic device (e.g., the electronic device 102 or 103). For example, the electronic device 101, when acquiring a specific angle 910 through the camera, may identify a periphery region 903 of the display 950 of the electronic device 102.” Son ¶ 132.
and creating the virtual rendering of the remote display corresponding to the area under the focus area.
“Based on the identified periphery region, the electronic device 101 may synchronize the angle identified by the camera thereof with the location of the scene displayed on the display 950 of the electronic device 102. According to various embodiments, when the electronic device 101 proceeds with an event of a specific program, the electronic device 101 may display, on the display 150 thereof, a part of a scene displayed on the display 950 of the electronic device 102 and control the same.” Son ¶ 132.
Claim 13
Son discloses
An electronic device comprising a display, at least one user input device, one or more processors, at least one memory, 
“Referring to FIG. 1, an electronic device 101 may include a bus 110, a processor 120, a memory 130, an input/output interface 140, a display (e.g., touch screen) 150, and a communication interface 160.” Son ¶ 39. “The input/output interface 140 may forward instructions or data input from a user through an input/output device (e.g., various sensors, such as an acceleration sensor or a gyro sensor, and/or a device such as a keyboard or a touch screen), to the processor 120, the memory 130, or the communication interface 160 through the bus 110. For 
and one or more programs, wherein the one or more programs are stored in the memory to be executed by the one or more processors, the one or more programs including instruction sets for performing the method according to claim 1.
“In the various embodiments of the present disclosure, the display processing program 135 included in the applications 134 may be provided, or the display processing program 135 may be stored as a separate program in the memory 130.” Son ¶ 54. The display processing program 135 includes instructions for performing the functions that were described above in the rejection of claim 1. See Son ¶¶ 55–59 and 106.
Claim 14
Son discloses:
A computer readable storage medium storing one or more programs, the one or more programs comprising instruction sets for performing the method according to claim 1.
“The above-described embodiments of the present disclosure can be implemented in hardware, firmware or via the execution of software or computer code that can be stored in a recording medium such as a CD ROM, a Digital Versatile Disc (DVD), a magnetic tape, a RAM, a floppy disk, a hard disk, or a magneto-optical disk or computer code downloaded over a network originally stored on a remote recording medium or a non-transitory machine readable medium and to be stored on a local recording medium, so that the methods described herein can be rendered via such software that is stored on the recording medium using a general purpose computer, or a special processor or in programmable or dedicated hardware, such as an ASIC or FPGA.” Son ¶ 170.
.
Claims 1, 6, and 13–15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0216879 A1 (“Park”).
Claim 1
Park discloses 
A method for selecting objects displayed on a remote display, comprising:
“FIG. 4 is a flowchart illustrating a method for controlling a mobile terminal.” Park ¶ 152.
at a user electronic device having one or more processors, at least one memory, user display, and at least one user input device providing user input coordinates and events:
An exemplary mobile terminal 100 that performs the method of FIG. 4 is shown in FIG. 1. Among other things, mobile terminal 100 has one or more controllers 180, at least one memory 160, an output unit 150 comprising a display 151, and a sensing unit 140 with several user input devices 141–144 for providing user input coordinates and events. Park ¶¶ 43, 62–66, 82, 95, and 100.
displaying a video stream of the remote display in a remote display window on the user display;
In steps S501–S502, an image is obtained from a camera and displayed on the display unit of the mobile terminal 100. Park ¶¶ 153–154.
detecting a user interface input coordinate and if the user input coordinate is located in the remote display window, displaying a user selection affordance comprising a focus area overlaid over the video stream;
“A capturing angle of the camera may change based on a first touch input applied to the display unit 151 (S503). That is, the controller may generate a control command for changing the capturing direction of the camera 901 based on a touch 
obtaining a position of the focus area in relation to the video stream area;
The controller determines “[w]hen the capturing range of the camera 901 reaches a preset limit based on the first touch input.” Park ¶ 160.
displaying in the focus area a virtual rendering of the remote display corresponding to the area under the focus area;
In response, “the controller may switch the image 510 into a first control screen 610 (S504).” Park ¶ 160. “Here, the first control screen 610 may correspond to screen information for controlling an operation of the external device 900. According to this exemplary embodiment, the first control screen 610 may include at least one graphic image [for] receiving a touch input to operate the external device 900, and an image indicating an appearance of the external device 900.” Park ¶ 161.
“This may allow the user to be provided with a control screen configuring the appearance of the external device 900 while receiving the external environment through the camera 901 provided on the external device 900. Accordingly, the user can feel like standing in front of the external device 900.” Park ¶ 166.
receiving a user selection event from the user input device; 
Next, the controller detects “a second touch input.” Park ¶ 164.
determining the current location of the focus area in relation to the video stream; and
As part of detecting the second touch input, the controller determines that the second touch input was applied “to the first control screen 610.” Park ¶ 164.
if an object is located at the current location of the focus area, selecting the object displayed at the current location of the video stream.

Claim 6
Park discloses the method according to claim 1, 
wherein the electronic device is arranged to display a video stream that has been obtained by recording the remote display using an external video recording device.
“An image may be obtained by a camera mounted on an external device (S501). For example, the external device 900 may correspond to an air conditioner and be provided with a camera 901. The camera 901 may be installed to capture a front side of the external device 900.” Park ¶ 153. It should be understood that the external device 900 is not limited to an air conditioner (or the air conditioner’s own display), but may include other devices with their own displays, e.g., a television. Park ¶ 170.
In any case, “[t]he display unit of the mobile terminal 100 which is wirelessly connected with the external device 900 may receive an image 510 of the external environment obtained using the external device 900. The controller may control the display unit 151 to output the received image 510.” Park ¶ 154.
Claim 13
Park discloses
An electronic device comprising a display, at least one user input device, one or more processors, at least one memory, and one or more programs, wherein the one or more programs are stored in the memory to be executed by the one or more processors, the one or more programs including instruction sets for performing the method according to claim 1.
An exemplary mobile terminal 100 that performs the method of FIG. 4 is shown in FIG. 1. Among other things, mobile terminal 100 has one or more 
“The memory 160 may store software programs used for the processing and controlling operations performed by the controller 180.” Park ¶ 95.
Claim 14
Park discloses:
A computer readable storage medium storing one or more programs, the one or more programs comprising instruction sets for performing the method according to claim 1.
An exemplary mobile terminal 100 that performs the method of FIG. 4 is shown in FIG. 1. Among other things, mobile terminal 100 has at least one memory 160. Park ¶ 43. “The memory 160 may store software programs used for the processing and controlling operations performed by the controller 180.” Park ¶ 95.
Claim 15
Park discloses:
A system for selecting objects at a remote display using a user electronic device, the system comprising a remote display presenting objects to be selected, the remote display located at a remote location from the user electronic device; 
“[A]s embodied and broadly described herein, there is provided a control system, including . . . an external environment including at least one external device.” Park ¶ 19. The at least one external device can be any one of several external devices with a display, including a television, see Park ¶ 170, or an air conditioner with a thermostat display. See Park FIGS. 5A and 8A.
a camera recording a video stream of the remote display; 

a server obtaining the video stream and providing the video stream to user electronic devices; and a user electronic device comprising one or more processors, at least one memory, a communication interface, a display, and at least one user input device; 
The control system further includes “a mobile terminal capable of receiving the image, wherein the mobile terminal includes a wireless communication unit capable of receiving a wireless signal associated with the image, a display unit capable of outputting the image and receiving a touch input for adjusting a capturing range of the camera, and a controller capable of controlling the display unit to output a control screen for controlling one of the at least one external device.” Park ¶ 19. 
The mobile terminal 100 receives its signals via the communication network shown in FIG. 2A, which includes a series of one or more network servers routing the data to the mobile terminal. See Park ¶¶ 108–114.
and wherein the processor of the user electronic device is arranged to operate instructions sets stored in the memory for displaying the video stream and detecting user input events from the at least one user input device, and further arranged to operate the method according to claim 1.
FIG. 1 illustrates the mobile terminal in greater detail as “mobile terminal 100.” Park ¶ 42. “The memory 160 may store software programs used for the processing and controlling operations performed by the controller 180.” Park ¶ 95. “The controller 180 typically controls the general operations of the mobile terminal.” Park ¶ 100. The mobile terminal’s execution of the method of claim 1 is discussed above in the rejection of claim 1.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176